UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION12(b) or (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR [x] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-31815 HYDROGENICS CORPORATION - CORPORATION HYDROGÉNIQUE (Exact name of Registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 220 Admiral Boulevard Mississauga, Ontario Canada L5T 2N6 (905) 361-3660 (Address of principal executive office) Robert Motz, Chief Financial Officer 220 Admiral Boulevard Mississauga, Ontario Canada L5T 2N6 (905) 361-3638Fax (905) 361-3626 (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares
